 MONROE AUTO EQUIPMENT103Monroe Auto Equipment Division of Tenneco Auto-motive and Employee Committee of- MonroeAuto Equipment Co., Petitioner. Case 10-RD-8596 December 1984DECISION ON REVIEWBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 November 1983 the Regional Director forRegion 10 issued a Decision and Direction of Elec-tion in the above-entitled proceeding' finding, interalia, that 71 employees of the Employer who hadbeen laid off on - 7 September 1982 and had notbeen recalled as of 18 November 1983 had a rea-sonable expectancy of being recalled at a later timeand therefore were eligible to vote in the decertifi-cation election petitioned for by the Petitioner.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, the Employer and the Petitioner .bothfiled timely requests for review of the Regional Di-rector's decision-contending, inter aim, that the Re-gional Director's finding that the 71 laid-off em-ployees had a reasonable expectancy of recall andwere eligible to vote in the election was clearly er-roneous and departed from established Boardprecedent. The Intervenor subsequently filed astatement in opposition to the Employees requestfor review.The Board, by telegraphic order dated 25 Janu-ary 1984, granted the Employer's and the Petition-er's requests for review with respect to the Region-al Director's finding that the 71 laid-off- employeeshad a reasonable expectancy of recall and were eli-gible to vote in the election.2 Thereafter, the Inter-venor filed a brief in support of the Regional Di-rector's decision, and the Petitioner filed a memo-randum of law in opposition to the Regional Direc-tor's decision. The Petitioner also filed a motion toreopen the record to admit additional evidence,and the Intervenor filed a response in opposition tothe Petitioner's motion to reopen the record.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review,along with all of the documents filed by the par-ties, and makes the following findings.International Union, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), and its Local Union No 1427Intervened in this proceeding2 The Board denied the requests for review in all other respectsThe Employer, a Delaware corporation withMichigan headquarters, operates a facility inHartwell, Georgia, which manufactures shock ab-sorbers and struts for automobiles. Prior to 7 Sep-tember 1982 the Hartwell facility was devoted pri:manly to the manufacture of shock absorbers andstruts for the new-car market and secondarily tothe manufacture of shock absorbers and struts forthe replacement part market. Since at least early1978 the Intervenor has been the collective-bar-gaining representative of a bargaining unit com-posed of the production and maintenance employ-ees at the Hartwell facility. The most recent collec-tive-bargaining contract between the Employer andthe Intervenor, which took effect on 15 December1980, provided that it would remain in effect until16 December 1983 and from year to year thereafterunless either one of the parties gave a writtennotice of termination at least 60 days in advance.On 7 September 1982 the Employer laid off 124of the employees in the bargaining unit.3 Accord-ing to the uncontradicted testimony of HartwellPlant Personnel Manager Charles Byrd, the Em-ployer instituted the 1982 layoff primarily becausethe nation's new-car industry had entered a serioussales slump and secondarily because the Employ-er's Michigan headquarters officials had decided totransfer the manufacture of shock absorbers andstruts of the replacement part market out of theHartwell facility. The layoff of 124 bargaining unitemployees was accompanied by the layoff of 26salaried individuals, including 15 individuals who -were supervisors or- foremen and directly super-vised bargaining unit employees. After The layoff of124 bargaining unit employees and 26 salaried indi-viduals was carried out, the operation of- theHartwell facility was 'consolidated from two shiftsinto one shift and the positions of the salaried indi-viduals who were laid off either were combinedwith the positions of salaried individuals who werenot laid off or were eliminated altogether. .At the time the 1982 layoff wa announced, theEmployer's Michigan headquarters issued a pressrelease describing the layoff as "a response to thecurrent soft market demand" in the new-car marketand quoting Company Director of Human Re-sources G. D. Gieske as saying, "Although indus-try analysts are not predicting an increase indemand in the near future, we look forward to theday that our Hartwell plant returns to its formerlevel of production." At the same time, CompanyManager of Manpower Development John Wein-3 The Regional Director's statement that the Employer laid off only123 of the employees is not borne out by an examination of the Employ-er's documentary and testimonial evidence273 NLRB No. 14 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDgarten and Hartwell Plant Personnel ManagerBryd told Union President Thomas Herring thatthe Employer was instituting the layoff becausenew-car sales were down and that they hoped thatnew-ca'r sales would "pick back up" and the Em-ployer's business would "pick back up." Accordingto the uncontradicted testimony of Byrd, Byrd atno time told any of the laid-off employees or theIntervenor's officials either that the layoff was tem-porary or that the layoff was permanent. Accord-ing to the uncontradicted testimony both of Byrdand of Herring, Byrd at no time sent written no-tices or letters to any of the laid-off employees orthe Intervenor's officials stating that the employeesdid not -have a reasonable expectancy of being re-called and at no time told any of the Intervenor'sofficials that the employees did not have a reasona-ble expectancy of being recalled. Bryd testifiedwithout contradiction that he told those of the laid-off employees who asked him whether they wouldbe called back "any time soon" that the Employerdid not have "any reasonable expectation of callinganyone back in the near future because of the eco-nomic situation," that the Employer was "tied di-rectly with the new car market," and that "untilthe new car market . . . itself came out of theslump [the Employer] would not be in a position tocall anyone back." -On 1, 6, 9, and 13 June 1983 and 18 August 1983the Employer- invited a total of 32 of the bargain-ing unit employees included in the 1982 layoff toreturn to work on a temporary basis. Twenty-nineof the employees accepted the invitation and werereinstated on a temporary basis; three of the em-ployees declined the invitation and retained -theirrights as laid-off employees in accordance with theprovisions of the collective-bargaining contract. On15 August 1983 and 26 September 1983 the Em-ployer invited a total of 53 of the bargaining unitemployees included in the 1982 layoff to return towork on a permanent basis. Forty-six of the em-ployees accepted the invitation and were reinstatedon a permanent basis; seven of the employees de-clined the invitation and were terminated as com-pany employees in accordance with the provisionsof the collective-bargaining contract. The 1983 per-manent recalls included 29 of the employees in-cluded in the 1983 temporary .recalls. None of thesalaried individuals included in the 1982 layoff wasinvited to return to work either at the time of the1983 recalls or at any other time.According to the uncontradicted testimony ofHartwell Plant Personnel Manager Byrd, the Em-ployer instituted the 1983 temporary recalls be-cause the Employer was experiencing an increasein strut production requirements which Michiganheadquarters officials predicted would last -about 90days.4 According to the uncontradicted testimonyof Byrd, the Employer instituted the 1983 permnent recalls because headquarters officials decidedthat the Employer was not going to experiencelower strut production requirements again. Byrdtestified without direct contradiction that after the1983 permanent recalls were carried out, companyofficials concluded that the 53 employees includedin the 1983 permanent recalls would be sufficient tomeet the Hartwell facility's planned productionschedule for the rest of 1983 and that the 71 em-ployees included in the 1982 layoff and not includ-ed in the 1983 permanent recalls. did not have areasonable expectancy of being recalled. Byrd alsotestified without direct contradiction that at thetime of hearing on 3 November 1983, he continuedto consider that the 71 employees included in the1982 layoff and not included in the 1983 permanentrecalls did not have a reasonable expectancy ofbeing recalled.The collective-bargaining contracts between theEmployer and the Intervenor have always provid-ed "that laid-off employees automatically lose all se-niority and are terminated if they are not recalledbefore the expiration of a period of 15 months or aperiod equal to their plant seniority, whicheverperiod is shorter. From the beginning of 1979 untilthe time of the 1982 layoff, 360 bargaining unit em-ployees included in layoffs at the Hartwell facilitywere not recalled before the expiration of -the ap-plicable period and were accordingly terminated.Of the 360 employees so terminated, 12 were sub-sequently rehired.•Undisputed documentary evidence introduced bythe Employer indicates that from June 1979 untilNovember 1983, the number of bargaining unit em-ployees at the Hartwell facility were reduced from630 employees to 301 employees. The same evi-dence indicates that from June 1979 until Novem-ber 1983, the monthly productivity of bargainingunit employees at the facility was steadily increasedfrom 50.7 units per employee to 93 units per em-ployee. Hartwell Plant Personnel Manager Byrdtestified without contradiction that since June 1979,the Employer has had a companywide manage-ment-by-objectives program containing guidelines4 Although Byrd testified that the Increase in strut production require-ments was expected to last about 90 days, the evidence does not indicateexactly how long the temporary recalls were expected to last Thememoranda from Bryd to Hartwell Plant Senior Accountant Gene Cleve-land announcing the temporary recalls stated that the employees involvedwould be used as "spares" and that the employees' jobs, rates, and de-partments could vary from day to day The collective-bargaining con-tract states that temporary employees are hired "for a designated (butlimited) period of time such as, but not limited to, during the summer va-cation period or during the Christmas holidays" MONROE AUTO EQUIPMENT105which provide that every facility must try toreduce its labor costs and its material costs by 10percent a year. According to the uncontradictedtestimony of Byrd, the Hartwell facility has , metthe guidelines every year.Since at least 1981, .the Employer has subcon-tracted out some of the janitorial work at theHartwell facility to other employers. Since the1982 layoff, the Employer has had from about 7000to about 21,000 of the shock absorbers manufac-tured each week at the facility sorted and packedby handicapped adults at a nearby center for thehandicapped. At the time of the hearing, the Em-ployer was using independent contractors to re-paint the facility.Hartwell Plant Personnel Manager Byrd testifiedwithout contradiction that at the time of the insti-tution of the Employer's management-by-objectivesprogram, Michigan headquarters officials decidedthat it would be more cost-effective for every facil-ity to meet production requirements by having ex-isting employees work overtime rather than byhiring additional employees. Byrd testified without.contradiction that employee fringe benefits at theHartwell facility are equal to about 35 percent ofregular employee wages and that having existingemployees work overtime does not require the Em-ployer to pay additional fringe benefits. Undisputeddocumentary evidence introduced by the Employerindicates that from January 1979 until October1983, the quarterly number of hours of overtimeworked at the Hartwell facility was increased fromabout 4805 hours to about 94,563 hours and thequarterly percentage of the total number of hoursworked at the facility which was composed ofoyertime was steadily increased from 2.2 percent to20.8 percent. Seven bargaining unit employees tes-tified without contradiction that during the 2 or 3months immediately preceding the hearing, theyand a number of other bargaining unit employeesregularly worked from about 8 hours to about 60hours of overtime a week. According to the undis-puted testimony of several of the bargaining unitemployees, company officials at no time told them.either that the existing level of overtime would bemaintained or that the existing level of overtimewould be reduced. According to the undisputedtestimony of Bryd, company officials did not haveany intention at the time of the hearing that the ex-isting level of overtime would be reduced.Hartwell Plant Personnel Manager Byrd testifiedwithout contradiction that the Employer addedAmerican Motors as a customer at some time afterthe 1982 layoff and that he was aware that at sometime Chrysler Corporation, another one of the Em-ployer's customers, experienced a dramatic increasein sales. Byrd also testified without contradictionthat the Hartwell facility is the only strut manufac-turer in Georgia and that -that fact has significantlyincreased the facility's production requirements.According to Union President Herring, companyofficials announced around July 1983 that theywanted the Hartwell facility's daily strut produc-tion to be increased from 6500 units to 10,000 units.Two shipping department employees testified thatduring the 2 months immediately preceding thehearing, the volume of shock absorbers and -strutsshipped from the facility increased noticeably; oneshipping department employee testified that thevolume of shock absorbers and struts did not in-crease noticeably. Undisputed documentary evi-dence introduced by the Employer indicates that inApril, June, August, and October 1983, respective-ly, the facility's monthly production of shock ab-sorbers and struts was 24,900 units, 25,500 units,24,400 units, and 28,100 units.The Board has traditionally held that laid-off eni-ployees are eligible to vote in a Board-conductedrepresentation election only if they. have a reasona-ble expectancy at the time of the election of beingrecalled in the near and foreseeable future. LenizoxIndustries, 250 NLRB 58 (1980); Allied ProductsCorp., 220 NLRB 634 (1975); Marley Co., 131NLRB 866, 869 (1961). In determining whetherlaid-off employees have a reasonable expectancy Ofrecall, the Board evaluates "objective factors"which include "the employer's past experience, theemployer's future plans, the circumstances of thelayoff, and what the employee[s] w[ere] told aboutthe likelihood of recall." Atlas Metal Spinning Co.,266 NLRB 180 (1983). Accord: D. H Farms Co.,206 NLRB 111, 113 (1973). After evaluating all' ofthe objective factors which are present in this caseand which we have described in detail above, weconclude, in disagreement with the Regional Direc-tor, that the 71 Hartwell employees included in the1982 layoff and not included in the 1983 permanentrecalls did not have a reasonable expectancy ofrecall and therefore were not eligible to vote in thedecertification election petitioned for by the Peti-tioner.In concluding that the 71 laid-off employees donot have a reasonable expectancy of recall in thenear and foreseeable future, we place particularemphasis on the extensive and undisputed recordevidence indicating that the Employer has longbeen engaged in and continues to be -committed toa conscious effort to reduce the size of theHartwell facility's work force. As we have de-scribed in detail above, undisputed evidence showsthat of the 360 bargaining unit employees whowere included in layoffs at the facility during the 106DECISIONS OF' NATIONAL -LABOR RELATIONS BOARDapproximately 3-1/2 years preceding the 1982layoff and were not recalled before the expirationof the period specified in the collective-bargainingcontract, only 12 were ever fehired.5 Undisputedevidence shows that the 1982 layoff itself was insti-tuted 'both because the new-car industry had en-tered an extended sales slump and -because head-quarters officials had decided to transfer the manu-facture . of 'shock absorbers and struts for` the re-placement part market out of the facility altogeth-er. Undisputed evidence shows that of the -15 su-pervisory salaried individuals and the 11 nonsuper-visory salaried individuals who were also inclUdedin the 1982 layoff, -none was ever recalled. Undis-pined evidence shows that during the approximate-ly 3-1/2 years preceding' the hearing, the numberof the bargaining unit employees at the facility wasreduced by about 52 percent and the productivityof the bargaining unit employees was increased byabout 83 percent. Undisputed evidence shows thatduting the approximately 3-1/2 years preceding thehearing, the Employer reduced- the facility's laboraists by at least 10 percent every year and that atthe time of the hearing, the Employer planned tocontinue to reduce the facility's labor_ costs by atleast such a percentage every year. Undisputed evi-dence shows that during the approximately 3-1/2years preceding the hearing, the quarterly numberof hours of overtime worked at the facility was in-creased about twentyfold and the quarterly per-centage of the total number of hours workedwhich was composed of overtime was increasedabout ninefold. Finally, undisputed evidence showsthat during the approximately 3-1/2 years preced-ing the hearing, the Employer believed that itwould be more cost-effective for the facility toMeet production requirements by having existingemployees work overtime rather than by hiring ad-ditional employees and that at the time of the hear-ing, the Employer -did not intend to reduce the ex-isting level of overtime at the facility. Taken to-gether, the foregoing factors virtually compel us toconclude that, the Employer is not rea•onablylikely to increase the size of the Hartwell facility'swork force in the near and foreseeable future.Indeed, if the consistent patterns and the consciouspolicies of the past 4 'years are continued,, the Em-ployer may reduce the size of the facility's. work5 The contractually specified period during which laid-off employeesmust be recalled to avoid being terminated expired for employees Includ-ed in the 1982 layoff at the latest on 7 December 1983. 34 days after theclose of the hearing and 19 days after the issuance of the Regional Direc-tor's decision None of the parties has ever offered any evidence or madeany claim, either at the time of the hearing or at any subsequent time,that .any of the employees Included in the 1982 layoff and not Included inthe 1983 recalls either was likely to be recalled or was in fact recalled by7 December 1983force still further.. See, e.g., All-American Distribut-ing Co., 221 NLRB 980, 981 (1975) (laid-off em-ployees had no reasonable expectancy of recall be-cause, inter alia, none of employees laid off in thepreceding year was ever recalled); Sierra LingerieCo., 191 NLRB 844, 845 (1971) (laid-off employeehad no reasonable expectancy of recall because,inter alia, employer phased out one Of its two linesof production and decided it would be more cost-effective for the other line to hire already trainedoutside employees than to retrain laid-off employ-ees).In addition, we place particular emphasis on theequivocal and uncontradicted record evidence indi-cating that the Employer has never 'said anythingeither to the 71 laid-off employees or to the Inter-venor suggesting that the employees have a reason-able expectancy of recall in the near and foresee-able future. There is no record evidence showingthat any of the Employer's officials ever told anyof the laid-off employees or the Intervenor's offi-cials that the employees had a- reasonable -expectan-cy 'of being recalled. On the contrary, as we havedescribed in detail above, undisputed evidenceshows that Hartwell Plant Personnel ManagerByrd never told any of the 'laid-off employees orthe Intervenor's officials that the 1982 layoff wastemporary. In addition, undisputed evidence showsthat Michigan headquarters officials issued a pressrelease at the time of the layoff stating that thelayoff was "a response to the current soft marketdemand" and that "industry analysts [were] notpredicting an increase in -demand in the near future. . . ." Finally, undisputed evidence shows 'thatBryd told, those of the laid-off employees whoasked him whether they would be called baCk "anytime soon" that the Employer did not have "anyreasonable expectation of calling anyone back' inthe near future . . . ." The fact that all of the Em-ployer's statements which have speeifically ad-dressed the question have indicated that the 71laid-off employees would probably not be recalledin the near and foreseeable future strongly supportsour conclusion that the employees do not have areasonable expectancy of recall. See, e.g., LennoxIndustries; 250 NLRB at 58 (laid-off employees hadno reasonable expectancy of recall because, intereniployees- were told that the layoff was "in-definite" and that they should accept other em-ployment if offered); Tomadur, Inc., 196 NLRB706, 707 (1972) (laid-off employees had no reasona-ble expectancy of recall because, inter alia, supervi-sor not only told him to find other work but alsogave no estimate as to duration of the layoff andno specific indication as to when, if ever, he wouldbe recalled).- MONROE AUTO EQUIPMENT107- Finally, we also emphasize the repeated and un-equivocal record evidence .indicating that the Em-ployer itself considered that the 71 laid-off employ-' ees do not have a reasonable expectancy of recallin the near and foreseeable future. As we have de-scribed in detail above, Hartwell Plant PersonnelManager Bryd testified without direct contradic-tion that after the 1983 permanent recalls were car-ried out, company officials concluded that the 71-laid-off employees did not have a reasonable ex-pectancy of being recalled. Bryd also testified with-out direct contradiction that at the time of thehearing; he continued to consider that the 71, laid-off employees did not have a reasonable expectan-cy of recall. Since the foregoing testimony is di-rectly contradicted by no evidence and is circum-stantially corroborated by extensive evidence, thetestimony also supports our conclusion that. the 71laid-off employees do not have a reasonable expect-ancy of recall. See, e.g., Lennox Industries, supra,250 NLRB at 58 (laid-off employees had no reason-able expectancy of recall because, inter alia, em-ployer indicated that it had no plans to recall em-ployees in the near future); Allied Products Corp.,supra, 220 NLRB at 634 (laid-off employees had noreasonable expectancy of recall because, inter alia,witness for employer testified that the possibilit3', ofrecalling employees was quite re-mote).In concluding that the 71 employees included inthe 1982 layoff and not included in the 1983 perma-nent recalls had a reasonable expectancy of recall,the Regional Director relied on a number of fac-tors which he interpreted as indicating that theHartwell facility's production and manpower re-quirements had increased significantly since the1982' layoff and would continue to increase for theforeseeable future. The factors in question includeda purported "dramatic increase" and "general revi-talization" in the nation's new-car market in themonths immediately preceding the hearing; a pur-ported increase in the volume of shock absorbersand struts shipped from the Hartwell facilityduring the 3 months immediately preceding the' hearing; the Employer's announcement around July1983 that the facility's daily strut production wassupposed to be increased from 6500 units to .10,000units; the facility's status as the only strut manufac-turer in Georgia; the addition of American Motorsas one of the Employer's customers since. the 1982layoff; the marked increase in the facility's use ofovertime since the 1982 layoff; and the permanentrecall of 53 of the facility's employees since the1982 layoff. For a number of reasons, we find thatthe factors relied on by the Regional Director donot warrant the conclusion reached by the Region-al Director.First, we note that the record contains little spe-cific evidence concerning either the size or the sig-nificance of the increase in the Hartwell facility'sproduction requirements since the 1982 layoff. Al-though Hartwell Plant Personnel Manager Byrdacknowledged that he was aware that at some timeChrysler Corporation experienced a dramatic- in-crease in sales, the record contains no evidenceeither supporting the Regional Director's conclu-sion that the nation's new-car market as a wholeexperienced a "dramatic increase" and "general re-vitalization" in the months immediately precedingthe hearing or indicating that such a phenomenon,if it occurred, directly affected the facility's pro-duction requirements. Compare Lennox Industries,supra, 250 NLRB at 58 (determination of expectan-cy of recall should be based on record evidencerather than "on mere speculation on the future ofthe nation's economy"). Although two shipping de-partment employees testified that the volume ofshock absorbers and struts shipped from the facilityincreased noticeably during the 2 months immedi-ately preceding the hearing, the record shows thatone of the two employees acknowledged that someof the purported increase may have represented anincrease in parts manufactured elsewhere andsimply shipped from the facility and that a thirdshipping department employee testified that thevolume of shock absorbers and struts shipped fromthe facility did not increase noticeably during the '2months preceding the hearing. The only documen-tary evidence in the record concerning the increasein the facility's production requirements is a com-pany chart indicating that in April, June, August,and October 1983, respectively, the facility's pro-duction of shock absorbers and struts was 24,900units, 25,500 units, 24,400 units, and 28,100 units,and such evidence does not establish either thatproduction requirements have increased at:a steadyand predictable rate during the recent past or thatproduction requirements are likely to increase, atsuch a rate for the foreseeable future.Second, we note that the record does not indi-cate that a majority of the factors relied on by theRegional Director occurred after the permanentrecall of 53 of the Hartwell facility's employees in1983. The record evidence in no way suggests thateither the facility's status as the only strut manufac-turer in Georgia or the addition of AmericanMotors as one of the Employer's customers wasnot a factor until after the 1983 permanent recalls.On the contrary, the record evidence unequivocal-ly shows that the announcement around July 1983that -the facility's daily strut production was sup-posed to. be increased from 6500 units to 10,000units occurred before the 1983 permanent recalls 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the increase in the facility's use of over-time had been plainly present since January 1979.Hartwell Plant Personnel Manager Byrd testified ineffect that the Employer believed that the 1983permanent recalls would be sufficient to meet theincrease in the facility's production requirementsfor the foreseeable future, and the fact that anumber of the factors relied on by the RegionalDirector occurred before the recalls supports sucha brief.Third, we note that the record indicates that theincrease in the Hartwell facility's production re-quirements has been accompanied by striking in-creases both in the productivity of the facility's em-ployees and in the facility's use of overtime. Therecord evidence undisputedly shows that from themonth before the 1982 layoff to the month beforethe hearing, the productivity of the facility's em-ployees was increased by 6-1/2 percent. In addi-tion, the record evidence undisputedly shows thatfrom the half year immediately preceding the 1982layoff to the half year immediately preceding thehearing, the facility's use of overtime was increasedby about 140 percent. Finally, Hartwell Plant Per-' sonnel Manager Byrd testified in effect that theEmployer has had a companywide policy of meet-ing production requirements by using overtimerather than by hiring additional employees for thepast 4 years and that the Employer does not haveany intention of reducing the Hartwell facility's useof overtime for the foreseeable future. All of theforegoing factors virtually compel us to concludethat the striking increases in the productivity of thefacility's employees and in the facility's use ofovertime, coupled with the permanent recall of 53of the facility's employees, 'are likely to be suffi-cient to meet the increase in the facility's produc-tion requirements for the foreseeable future.The Regional Director found that the Employ-er's use of overtime was not likely to meet the in-crease in the Hartwell facility's production require-ments for the foreseeable future in essence becausethe continued payment to employees of time-and-a-half and double-time pay would eventually provetoo expensive and the continued use of employeesto work many hours of overtime would eventuallyprove too exhausting. The Regional Director's- rea-soning, however, ignores the fact that the recordindicates that the Employer does not have to payexisting employees who work overtime the 35-per-cent fringe benefits it would have to pay additionalemployees whom it might hire and that a sizeablesegment of the facility's existing employees havenot been working many hours of overtime and soare in a position to take over the overtime burdenfrom employees who have been working suchovertime and might not be able to continue to doso. More fundamentally, the Regional Director'sreasoning in effect substitutes the Regional Direc-tor's business judgment for the Employer's. Thequestion before us is not what steps we or the Re-gional Director believe the Employer ought to taketo meet the facility's production requirements, butwhat steps the Employer, in the legitimate exerciseof its own business expertise and experience, is infact likely to take. The undisputed record evidencerequires us to conclude that the step the Employeris likely to take is to continue to apply its longmaintained and consistently applied companywidepolicy of meeting production requirements _ byhaving existing employees work overtime ratherthan by hiring additional employees.In contending that the 71 laid-off employeeshave a reasonable expectancy of recall, the Interve-nor, in addition to relying on the factors relied onby the Regional Director, relies on the fact that theEmpoyer has never explicitly told the employeesthat they do not have a reasonable expectancy ofrecall. As we have already emphasized, however,the undisputed record evidence shows that the Em-ployer issued a press release at the time of the 1982layoff stating that the Hartwell facility did not facean increase in production requirements "in the near•future" and that Hartwell Plant Personnel ManagerByrd stated to those employees who asked himwhether they would be called back "any timesoon" that the facility did not have "any reasonableexpection of calling anyone back in the near future. . . ." The foregoing statements unmistakably in-dicated- to the employees that they did not have areasonable expectancy of being recalled in the nearand foreseeable future, and the record evidencedoes not show that the Employer has ever madeany statement to any of the employees indicatingotherwise.In addition, the Intervenor relies on the fact thatthe Hartwell facility has a policy of meeting needsfor additional employees by rehiring former em-ployees rather than by hiring new employees. Thequestion, however, is not whether the facility islikely to meet a need for additional employees byrehiring the 71 laid-off employees, but whether thefacility is likely to face a need for additional em-ployees at all As we have already explained, theundisputed record evidence requires us to concludethat the facility is not likely to face a need for addi-tional employees in the near and foreseeable future.Finally, the Intervenor relies on the fact that theEmployer has subcontracted out some of theHartwell facility's work to other employers sincethe 1982 layoff. The fact that the Employer hassubcontracted out some of the facility's work, how- MONROE AUTO EQUIPMENT109ever, in no way indicates that the Employer islikely to recall the 71 laid-off employees in the nearand foreseeable future. On the contrary, the fact in-dicates, as do many of the other facts establishedby the record, that the Employer has followed aconscious policy of reducing the size of the facili-ty's work force in the past and is likely to continueto follow such a policy in the future.The Intervenor repeatedly insinuates that theHartwell facility's use of overtime and the facility'ssubcontracting out of work are steps deliberatelydesigned .to prevent the 71 laid-off employees frombeing eligible to vote in the decertification election.The record, however, contains no evidence sug-gesting the steps in question were taken for thepurpose of achieving any impermissible objectiverelated to the election or indicating that the Inter-venor or any other party has ever filed any chargeswith the Regional Office alleging that :the stepswere taken for such a purpose. On the contrary, aswe have already explained, the record contains ex-tensive evidence indicating that the steps in ques-tion were taken as part of a conscious policy toreduce the size of the facility's work force whichthe Employer clearly adopted years before thefiling of the decertification petition and consistentlyfollowed thereafer.6We have been administratively advised that, de-spite the Board's grant of review in this proceed-ing, a decertification election was conducted by the•Regional Director on -31 January 1984.7 We agreewith our colleague that the Regional Directorbreached Section ' 102.6.7(b) of the Board's Rulesand Regulations by failing to impound the ballots.However, no party has placed the issue of the va-lidity of the election results before us at this time.Accordingly we remand the case to the RegionalDirector for further processing consistent with thisdecision.6 In its motion to reopen the record, the-Petitioner requests us to admitadditional evidence consisting of a form letter requesting rehire whichthe Petitioner's motion asserts was distributed by the Intervenor to all ofthe 71, laid-off employees and was returned to the Hartwell facility'splant manager by fewer than 10 of the laid-off employees The assertionsin the Petitioner's motion regarding the form letter, however, are notsupported by any evidence or offer of evidence other than a single un-- signed and undated copy of the letter itself, and therefore constitute noth-ing more than unsubstantiated and unsworn representations by the -Peti-tioner's attorney Accordingly, we deny the Petitioner's motion to reopenthe record7 Inasmuch as the Board was administratively advised that the Region-al Director failed to impound the ballots in accordance with Sec102 67(b) of the Board's Rules, Member Dennis would direct a new elec-tion